Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 and 15-16 are rejected under 35 U.S.C. 103 as obvious over Neckers (US 5,677,107), either alone or in view of Ueki et al. (JP 2007/090699; page references to corresponding English language machine translation).
Claim 1: Neckers discloses a 3D printed three-dimensional structure (1:11-15). The structure includes a plurality of resin layers including a light curable resin and a plurality of microcapsules (7:52 – 8:34), wherein the microcapsules encapsulate a coloring compound (7:52 – 8:34), a color developing-reducing agent (claim 50; 4:46-52), and a photothermal conversion agent (cols. 4-8), and wherein the plurality of resin layers are stacked (3:12-23), wherein a layer exhibiting both pink and white is included (Example 2). Neckers is silent as to a single embodiment including a stack of pink of white layers. However, Neckers discloses that layers are repeatedly formed and stacked to form a three-dimensional object (1:45-50; 2:39-43; 3:56-23). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have repeatedly stacked the pink and white layer successfully produced in Example 2 of Neckers to form a three-dimensional object, as taught by Neckers (claim 1; 1:45-50; 2:39-43; 3:56-23; note that a pink and white layer exhibits both white and colors, and that a stack of 5 or more identical layers meets every element of the claim, as no additional colors such as pink are excluded from the white layer).
Alternatively, Ueki et al. discloses a three-dimensional structure including a plurality of resin layers, wherein the plurality of resin layers includes a plurality of groups of stacked colored layers and a resin layer exhibiting white (fig. A4; 6), and the resin layer exhibiting white is provided between the plurality of groups of stacked colored layers (fig. A4). Note that white includes every color, and is therefore also a “colored layer.” As taught by Ueki et al., a white layer provides light-shielding and cosmetic properties (page 3). It would have been obvious to one of ordinary skill in the art to have included the plurality of resin layers includes a plurality of groups of stacked colored layers and a resin layer exhibiting white and the resin layer exhibiting white is provided between the plurality of groups of stacked colored layers, as taught by Ueiki et al. in the structure of Neckers to provide light-shielding and cosmetic properties.
Claims 2-4: Neckers discloses the layers including a plurality of kinds of resins and coloring compounds exhibiting different colors and stacked (8:8-43).
Claim 6: Neckers discloses the plurality of kinds of coloring compounds are encapsulated in respective different microcapsules, and are dispersed in the plurality of resin layers (7:52 – 8:34).
Claims 7-8: Neckers discloses the layers including a plurality of kinds of photothermal conversion agents having different absorption wavelengths (cols. 4-8).
Claim 9: With respect to the absorption peak wavelength required by the claims, it is the position of the Examiner that because the reference teaches the use of the same materials for the same purpose as required by the instant claims, the absorption peak wavelength would be expected to be the same. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on 'inherency' under 35 U.S.C. 102, on 'prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Claim 10: Neckers discloses the coloring compound including a leuco dye (10:5-10).
Claim 15: Neckers discloses the microcapsules including a polymer material encapsulating the components (7:52-60).
Claim 16: Neckers discloses the dye being allowed to reversibly switch between a colored state and a colorless state (8:35-43).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754